UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7787



HENRY ERIC HAMILTON; JAMES KINSLER; LENWOOD R.
PIPPINS; PHILLIP CLEMENTS; LARRY DANIEL BRATT;
JOHN AYERS, JR.; BARRY D. HOLDAWAY; GREGORY R.
JOHNSON,

                                            Plaintiffs - Appellants,
          versus


WILLIAM L. SMITH, Warden; JAMES B. MURPHY, Se-
curity Chief; RICHARD LANHAM, Commissioner of
Corrections; GARY HORNBAKER, Assistant Warden,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-95-
1076-AMD)


Submitted:   March 21, 1996                 Decided:   April 10, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Henry Eric Hamilton, James Kinsler, Lenwood R. Pippins, Phillip
Clements, Larry Daniel Bratt, John Ayers, Jr., Barry D. Holdaway,
Gregory R. Johnson, Appellants Pro Se. John Joseph Curran, Jr.,
Attorney General, Audrey J.S. Carrion, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court's opinions and find no abuse of discretion and no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Hamilton v. Smith, No. CA-95-1076-AMD (D. Md. Oct.
6 & 23, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3